Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12 in the reply filed on 06/09/2022 is acknowledged.  Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 1-12 are presently pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Everland et al. (2012/0165957) “Everland”. 
Regarding claim 1, Everland discloses an implantable device (abstract and par. 0108 disclose a tissue regeneration scaffold) comprising an acellular (par. 0006 discloses a decellularized mesh and an acellular matrix) polymeric scaffold functionalized with aggrecan (par. 0100, 0108, par. 0343 disclose a polymeric scaffold functionalized with aggrecan).	
Furthermore, Regarding claim 1, the claimed phrase “functionalized with” is being treated as a product-by-process limitation and  a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
Regarding claims 4-5, the claimed phrase “said scaffold is fabricated via three- dimensional (3D) printing” in claim 4 and “3D printing is material extrusion 3D printing” is being treated as a product-by-process limitation and a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Therefore, even though Everland is silent as to the process used to create the scaffold, it appears that the scaffold would be the same or similar as that claimed.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Everland et al. (2012/0165957) “Everland” in view of Jabbari (2018/0256780). 
Everland discloses the claimed invention of claim 1; except for the scaffold is fabricated from a composition comprising poly(L-lactide-co-caprolactone) (PLCL).  However, Jabbari teaches a similar scaffold comprising layers (abstract) of PLCL (pars. 0051 and 0057 disclose compositions made of PLCL). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the materials of the scaffold in Everland to include a composition comprising poly(L-lactide-co-caprolactone) (PLCL), as taught and suggested by Jabbari, for using more hydrophobic polymers (par. 0051 of Jabbari). 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Everland to include a composition comprising poly(L-lactide-co-caprolactone) (PLCL), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Everland et al. (2012/0165957) “Everland” in view of Jabbari (2018/0256780) further in view of Lin (2011/0166417). 
Everland in view of Jabbari discloses the claimed invention of claims 1-2; except for composition further comprises amine end capped poly(lactic-co-glycolic acid) (amine-PLGA) as a reactive portion to bind said aggrecan.  However, Lin teaches a similar scaffold comprising composition further comprises amine end capped poly(lactic-co-glycolic acid) (amine-PLGA) as a reactive portion fully capable of performing the intended use of “to bind said aggrecan” (par. 0003 and 0102 disclose PLGA having amines functional groups at ends of the polymer chain).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the materials of the scaffold in Everland in view of Jabbari to include composition further comprises amine end capped poly(lactic-co-glycolic acid) (amine-PLGA) as a reactive portion to bind said aggrecan, as taught and suggested by Lin, for facilitating reactive binding.  
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Everland in view of Jabbari to include composition further comprises amine end capped poly(lactic-co-glycolic acid) (amine-PLGA), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Everland et al. (2012/0165957) “Everland” in view of Ma (2002/0005600). 
Everland discloses the claimed invention of claim 1 including a multilayered scaffold (par. 0097); except for wherein said scaffold comprises a first layer having a first fiber pattern, and a second layer having a second fiber pattern different from said first fiber pattern; wherein said first fiber pattern comprises a plurality of spaced parallel fibers, and said second fiber pattern comprises a plurality of spaced parallel fibers; wherein said plurality of spaced parallel fibers of said first fiber pattern are offset in plan view from said plurality of spaced parallel fibers of said second fiber pattern; said second fiber pattern comprises a generally crosshatch pattern in plan view; wherein said scaffold comprise a third layer having a third fiber pattern different from said first and second fiber patterns and wherein said third fiber pattern comprises a plurality of spaced parallel fibers, wherein said plurality of spaced parallel fibers of said third fiber pattern are generally perpendicular in plan view from said plurality of spaced parallel fibers of said first fiber pattern.
However, Ma teaches a similar scaffold (abstract) comprising a first layer having a first fiber pattern, and a second layer having a second fiber pattern different from said first fiber pattern; wherein said first fiber pattern comprises a plurality of spaced parallel fibers, and said second fiber pattern comprises a plurality of spaced parallel fibers; wherein said plurality of spaced parallel fibers of said first fiber pattern are offset in plan view from said plurality of spaced parallel fibers of said second fiber pattern; said second fiber pattern comprises a generally crosshatch pattern in plan view;  wherein said scaffold comprise a third layer having a third fiber pattern different from said first and second fiber patterns and wherein said third fiber pattern comprises a plurality of spaced parallel fibers, wherein said plurality of spaced parallel fibers of said third fiber pattern are generally perpendicular in plan view from said plurality of spaced parallel fibers of said first fiber pattern (Fig. 12 and par. 0121 discloses first, second and third layers having spaced parallel fibers that are all angled and offset from each other so they have different patterns including a cross-hatch pattern and where the third layer is rotated at right angle from the first layer).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the scaffold in Everland to include said scaffold comprises a first layer having a first fiber pattern, and a second layer having a second fiber pattern different from said first fiber pattern; wherein said first fiber pattern comprises a plurality of spaced parallel fibers, and said second fiber pattern comprises a plurality of spaced parallel fibers; wherein said plurality of spaced parallel fibers of said first fiber pattern are offset in plan view from said plurality of spaced parallel fibers of said second fiber pattern; said second fiber pattern comprises a generally crosshatch pattern in plan view ; wherein said scaffold comprise a third layer having a third fiber pattern different from said first and second fiber patterns and wherein said third fiber pattern comprises a plurality of spaced parallel fibers, wherein said plurality of spaced parallel fibers of said third fiber pattern are generally perpendicular in plan view from said plurality of spaced parallel fibers of said first fiber pattern, as taught and suggested by Ma, for creating a layered structure having a 3-D network to facilitate tissue ingrowth.   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Everland et al. (2012/0165957) “Everland” in view of Ma (2002/0005600) further in view of Soletti (2016/0302911). 
Everland in view of Ma discloses the claimed invention of claims 1 and 6; except for said first layer has a first thickness, and said second layer has a second thickness at least about twice said first thickness. However, Soletti teaches a similar scaffold comprising a first layer has a first thickness, and said second layer has a second thickness at least about twice said first thickness (par. 0132 discloses a second outer layer having a thickness twice as much as the first inner layer). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the scaffold in Everland in view of Ma to include said first layer has a first thickness, and said second layer has a second thickness at least about twice said first thickness, as taught and suggested by Soletti, for allowing different absorption rates at different layers of the scaffold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774